          Case 5:20-cv-01102-XR Document 72 Filed 08/31/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


THERESA ACUNA, ASHLEY ACUNA,                      §
                                                  §
                   Plaintiffs,                    §                 SA-20-CV-01102-XR
                                                  §
vs.                                               §
                                                  §
COVENANT TRANSPORT, INC., CTG                     §
LEASING COMPANY, CHARLES                          §
JAMES LEACH,                                      §
                                                  §
                   Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action are Plaintiffs’ Motions for Protective

Order and Motion to Quash Defendants’ Rule 45 Subpoena [#64, #67], which were referred to

the undersigned for disposition on August 16, 2021, and August 18, 2021, respectively. On this

day, the Court held a hearing on the motions by videoconference, at which all parties appeared

through counsel.

       This is a personal-injury action arising out of a motor vehicle accident between a vehicle

operated by Plaintiff Theresa Acuna, in which Plaintiff Ashley Acuna was a passenger, and a

tractor-trailer operated by Defendant Charles Leach that was owned or leased by Defendant

Covenant Transport, Inc. The motions concern various subpoenas served on Plaintiffs’ medical

providers, requesting medical and billing records for each Plaintiff. Prior to the hearing, the

parties resolved all of their disputes except for the request for billing records from the providers.

Defendants have agreed to limit their records requests for only three years prior to the date of the

incident made basis of this suit (from January 22, 2016) to the present. Plaintiffs continue to

object to the production of the billing records, even with this narrowed time frame.



                                                 1
          Case 5:20-cv-01102-XR Document 72 Filed 08/31/21 Page 2 of 2




       On a motion to quash, the moving party bears the burden to demonstrate that compliance

with the subpoena would be unreasonable, overly burdensome, and oppressive. Wiwa v. Royal

Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). The moving party here is Plaintiffs,

not the medical providers from whom the records are sought, and so Plaintiffs do not (and could

not) argue that the records request is unduly burdensome or oppressive. Plaintiffs simply argue

that the billing records are not relevant or proportional to the issues in this lawsuit. Rule 26

provides broad access to any nonprivileged matter relevant to any party’s claim or defense and

proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).

       At the hearing, Defendants argued that the billing records are relevant to Plaintiffs’

claims of personal injury because billing records frequently contain detail regarding treatment

information that is often left incomplete in the medical records themselves. Defendants are not

seeking the subpoenaed billing records to ascertain any information related to the billed amounts

of various medical procedures received by Plaintiffs but rather to get a more complete picture of

Plaintiffs’ recent health history, which could bear on the cause of their claimed injuries in this

suit. Defendants have articulated the basis for their request for these billing records and the

Court finds the records to be both relevant to Plaintiffs’ claims and, with the narrowed time

frame, proportional to the issues in this suit. The Court will therefore deny the motions to quash.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motions for Protective Order and

Motion to Quash Defendants’ Rule 45 Subpoena [#64, #67] are DENIED.

       SIGNED this 31st day of August, 2021.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE


                                                 2
